Citation Nr: 1224472	
Decision Date: 07/16/12    Archive Date: 07/20/12

DOCKET NO.  08-24 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a respiratory/pulmonary disorder to include chronic pneumonia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel



INTRODUCTION

The Veteran served on active duty from January 1961 to January 1965.

This appeal to the Board of Veterans' Appeals (Board) arose from a May 2007 rating decision in which the RO denied the Veteran's claim for service connection for hearing loss and for a respiratory/pulmonary disorder.  In January 2008, the Veteran filed a notice of disagreement.  A statement of the case (SOC) was issued in July 2008, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals ) in August 2008.

For the reasons expressed below, the matters on appeal are being remanded to the RO, via the Appeals Management Center (AMC in Washington, DC.  VA will notify the Veteran when further action, on his part, is required.  


REMAND

In June and July 2012, the Board received additional evidence consisting of  a written statement from Veteran, and a written statement in which the Veteran's spouse indicates that that the Veteran has had symptoms of hearing loss and of respiratory difficulties since 1963, as well as photographs of a ship's engine room.  Although the evidence appears to be pertinent to both issues on appeal, the submissions were not accompanied by the Veteran's signed waiver of initial RO consideration of the evidence.  See 38 C.F.R. § 20.1304 (2011).  Under these circumstances, the Board has no alternative but to remand these matters for initial RO consideration of the claims in light of the additional evidence received, and for issuance of a supplemental SOC (SSOC) reflecting such consideration.  See 38 C.F.R. §§ 19.31, 19.37 (2011).

While these matters are on remand, to ensure that all due process requirements are met, the RO should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claims on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2011) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period). 

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2011).  

The actions identified herein are consistent with the duties imposed by the Veterans Claim Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA-to include arranging for the Veteran to undergo examination in connection with either or both claims, if appropriate-prior to adjudicating the claims on appeal.  As indicated, the RO should consider each claim in light of all pertinent evidence added to the claims file since the RO's last adjudication of the claims.

Accordingly, these matters are hereby remanded to the RO, via the AMC, for the following action:

1.  The RO should send to the Veteran a letter requesting that he provide information and, if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  

The RO should clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).   

2.  The RO should assist the Veteran in obtaining any additional evidence identified following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

4.  After completing the requested actions, and any additional notification and/or development deemed warranted (to include arranging for the Veteran to undergo examination in connection with either or both claims), the RO should adjudicate each claim on appeal in light of all pertinent evidence (particularly, all that added to the claims file since the RO's last adjudication of the claims) and legal authority.  

5.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran an SSOC that includes clear reasons and bases for all determinations, and afford him the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication, and it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2011).


